Citation Nr: 1236067	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-06 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for scars on the buttocks left ankle and back.

2.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to November 1969.  He served in the Republic of Vietnam from July 1968 to February 1968, and is in receipt of the Bronze Star Medal and Purple Heart Medal for his actions in service.  

This matter is on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Although the Veteran had also appealed the issue of entitlement to service connection for erectile dysfunction, service connection for this disorder was granted in a January 2010 decision.  This constitutes a full grant of this issue and, as such, it is no longer on appeal.  

The Veteran was scheduled for a hearing before the Board in May 2012 but failed to appear.  Nevertheless, the Board has fulfilled its obligation to provide the Veteran with an opportunity to testify, and the claims may be adjudicated without prejudice to the Veteran.  38 C.F.R. § 20.700 (2011).  

In a May 2012 decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU).  However, this does not preclude consideration of the claims on appeal.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 291 (2008).


FINDINGS OF FACT

1. The scars on the Veteran's back and buttocks, or the scars on his left ankle, do not cause limitation of motion and are not in excess of 929 sq. cm, nor are they unstable or painful upon examination.    

2. Veteran's PTSD symptoms were most typically characterized by irritability and depression; occupational and social impairment with reduced reliability and productivity characterized by flattened affect, unusual speech pattern, impaired judgment, memory loss or a difficulty in understanding complex commands have not been shown.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for scars on the back, buttocks and left ankle have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes (DC) 7800-7806 (2008 & 2011).

2. The criteria for a rating in excess of 30 for an acquired psychiatric disorder, diagnosed as PTSD, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

First, the Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, no further notice is needed under VCAA for this issue.

Regarding his claim for an increased rating for his service-connected scars, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran has submitted statements in support of his claim, along with a note in support of his claim written by his VA psychologist.   
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations with respect to the issues on appeal were obtained in May 2005, February 2007 and December 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history, and considers all of the pertinent evidence of record, to include the Veteran's current symptoms in conjunction with the Veteran's own statements.  Moreover, all conclusions are supported by a sufficient rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is disagreeing with the assigned rating of 30 percent for his service-connected PTSD and for his noncompensable rating for the scars on his left ankle, back and buttocks, resulting from a shell fragment wound.  
Scars

The Veteran currently has a noncompensable rating for the scars on his left ankle, back and buttocks resulting from shell fragment wounds.  As an initial matter, the Board notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).

It should be noted that a veteran who is rated under DCs 7800 to 7805 before October 23, 2008 may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review. In such cases, VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in no case will the revised award be effective before October 23, 2008.  In this case, the Veteran's claim for an increased rating was received by the RO in January 2005, which precedes the effective date of the revised criteria.  Thus, only the pre-amended regulations are considered. 

The applicable rating criteria for scars to the body, such as is the case here, are based on different criteria than for scars to the head, face and neck, which consider disfigurement as an additional factor.  In order to warrant a compensable rating for scars to areas such as the back, buttocks and left ankle under the preamended criteria, the evidence must show that the scar is:
* deep, causing limitation of motion that is of an area exceeding 6 square inches (39 sq. cm) (10 percent under DC 7801);
* superficial, not causing limitation of motion that is 144 square inches (929 sq. cm) or greater (10 percent under DC 7802); 
* superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under DC 7803); or 
* superficial, and is painful upon examination (10 percent disabling under DC 7804).
See 38 C.F.R. § 4.118 (2008).  

A scar is "superficial" when it is not associated with underlying soft tissue damage.  Additionally, Note (1) to both DC 7801 and 7802 state that scars in widely separated areas, such as on two or more extremities or anterior and posterior surfaces of extremities or trunk, will be separately rated.   In this case, while the scars to the back and buttocks can be considered collectively, the scars to his left ankle should be considered separately.  

After a review of the relevant evidence, the Board determines that a compensable rating is not warranted for the scars to the Veteran's back and buttocks, or to the scars on his left ankle.  First, these scars have not been shown to cause limitation of motion and do not exceed 929 sq. cm.  Regarding the scars to the back and buttocks, the VA examiner in May 2005 observed two scars on the proximal aspect of the back that were 1 x 1 cm and 3 x 2 cm in size, with a total area of only 7 sq. cm.  Five scars were observed on his buttocks, measuring 3 x 1 cm, 4 x 3 cm, 2 x 2 cm and two that were 1 x 1 cm each.  The total area of these scars was 21 sq. cm.  Thus, the combine area of all seven scars was only 28 sq. cm.  Moreover the VA examiner specifically noted that there was no evidence of limitation of motion due to any of these scars.  

At a VA examination in December 2009, the seven scars on the back and buttocks area were again identified.  Three scars on the back were observed to be 11 x 1 cm, 3 x .3 cm and 4 x .3 cm, respectively.  Of the four scars observed on the buttocks, they measured 4 x 1 cm, 3 x 2 cm, 2 x 1 cm and 4 x 4 cm (in an "X" shape).  The total area of these scars is 41 sq. cm.  While this exceeds 39 sq. cm, this examiner also noted that there was no limitation of function due to these scars.  Therefore, as the total area of the scars do not exceed 929 sq. cm and do not cause limitation of motion, a compensable rating for the scars on the back and buttocks are not warranted on these bases.  

In the case of the scars on the Veteran's left ankle, an increased rating is also not warranted under DC 7801 or 7802, as the total area of these scars does not exceed 39 sq. cm.  Specifically, at his VA examination in May 2005, the scar on the left ankle was observed as only 4 cm in length.  At his December 2009 VA examination, the scar on his left ankle was described as linear and only 2 cm in length.  Therefore, as the scar on the left ankle is much smaller than 39 sq. cm, an increased rating is not warranted on these bases.  

A compensable rating is also not warranted for the scars on the back, buttocks or ankle based on instability or pain upon examination.  Specifically, at his May 2005 VA examination, all scars were observed to be "soft and nontender," with no evidence of hypo- or hyperpigmentation.  There was no evidence of ulceration or, drainage, adherence or keloid formation.  There was also no evidence of tissue low, skin breakdown or abnormal texture.  

At a February 2007 VA examination, the Veteran's scars were observed to be level and without tenderness.  There was also no ulceration, instability, adherence of tissue loss.  Moreover, at his December 2009 VA examination, all of the observed scared were observed to be non-painful upon examination with no skin breakdown or underlying tissue damage.  No inflammation or edema was observed, and there was no keloid formation.  Accordingly, a compensable rating is also not warranted on these bases.  

Overall, the Board has determined that, while the scars to the Veteran's torso and buttocks exceed an area of 39 sq cm, no limitation of motion has been clinically observed.  Moreover, the total area of these scars, or for the scar on his left ankle, does not exceed 929 sq. cm, nor is there any evidence that they are unstable or painful upon examination.  Therefore, a compensable rating is not warranted for the scars to the Veteran's back, buttocks or left ankle on a schedular basis. 

Acquired Psychiatric Disorder

Regarding his service-connected PTSD, acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  Under this formula, the Veteran is currently rated at 30 percent for his PTSD, which is specifically categorized under DC 9411.  In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as: 
* flattened affect; 
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week; 
* difficulty in understanding complex commands; 
* impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks);
* impaired judgment or impaired abstract thinking; 
* disturbances of motivation and mood; or 
* difficulty in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, DCs 9411 (2011).

Based on the evidence of record, the Board concludes that an increased rating is not warranted, as reduced reliability and productivity has not been shown.  First, only mild symptoms were shown at mental health evaluations in 2004 and 2005.  While he did mention that he hides his emotions in September 2004, his insight was apparently intact, as he stated in December 2004 that he was increasingly aware of how other people will perceive him when he's angry.  Moreover, he regularly participated in group PTSD meetings, where he was supportive of his peers.  

At a VA psychiatric examination in May 2005, he stated that he sleeps poorly and takes medication to control his symptoms.  He also reported experiencing nightmares.  However, these symptoms apparently did not significantly affect his social and occupational functioning, as he was employed for 25 years until 2002 and has been married for the past 25 years.  

Upon examination, he did state a history of paranoid delusions, appeared distrustful of people, and did engage in ritualistic behavior such as checking doors and windows.  However, he appeared well-groomed with good eye contact.  While his mood was depressed, his affect was congruent, and speech was normal.  He denied any hallucinations, nor was there any inappropriate behavior reported.  He was fully oriented to person, place and time, and his memory was grossly intact.  

The Veteran stated at the VA examination that he is now "reclusive" since his psychiatric condition developed.  However, the other evidence of record is not consistent with this assertion.  He attends meetings with other veterans with PTSD, and he has been in a long-term marriage.   

Throughout 2007 and 2008, the Veteran regularly attended psychiatric counseling, where his symptoms have been relatively consistent.  For example, in December 2007, he mentioned symptoms of emotional avoidance, irritability, hypervigilance and anger.  In November 2007, his wife stated that he was very depressed.  These treatment sessions also indicate that there has been some conflict in his marriage.  

However, while the Veteran did mention marital difficulty, these psychiatric sessions indicate that he was consistently interacting in a positive manner with his spouse.  In fact, on other occasions such as in March 2008 and May 2009, the evaluating psychiatrist observed them being playful and affectionate with each other.  He also mentioned in November 2007 and April 2008 that his grandchildren improved his mood and he enjoyed being involved with them.  Additionally, in June 2009, he began to take classes at his local community college.  

At a second VA examination in December 2009, the Veteran complained of anxiety and tension, hypervigilance and insomnia several times per week.  Upon examination, he appeared somewhat anxious and smiled rarely.  However, his symptoms were otherwise minimal.  For example, he exhibited good spontaneity and eye contact.  No thought disorder was observed.  He denied any psychotic symptoms and thoughts of harming himself or others.  He was oriented to person, place and time, and his intelligence was within normal limits.  

In support of his claim, two statements from treating VA psychologists were submitted by the Veteran in July 2007.  The first is a June 2007 statement, where the psychologist stated that the Veteran suffers from "strong" symptoms of PTSD related to his combat experiences, and exhibits symptoms such as hypervigilance, emotional numbing, depression and irritability.  He also noted the Veteran's difficulty with authority figures.  The psychologist continued that the Veteran is "clearly limited in his vocational opportunities and his earning power."  

The second statement is a treatment note by the same VA psychologist from May 2007, where the Veteran discussed with her his marital issues and that it altered his occupational functioning and was limited to occupations to places where he had autonomy and was not accountable to a supervisor.  

While the Board has considered these statements, they are outweighed by the other evidence of record.  Namely, while Veteran's symptoms such as hypervigilance and irritability are recognized, it does not necessarily mean that they have resulted in actual social or occupational impairment.  To the contrary, the Veteran was employed for many years.  

Moreover, even though the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since 1999, he was granted TDIU before he was ever service-connected for his PTSD.  Additionally, he has not substantially asserted that his psychiatric symptoms made him unable to maintain employment.  Therefore, even though the Veteran has not been employed due to his service-connected disabilities, the evidence does not indicate that his psychiatric symptoms have led to occupational impairment for purposes of DC 9411.  Additionally, the Board finds that the statements by the VA psychologist are outweighed by the other evidence of record.  

Overall, the Board notes the Veteran's symptoms of irritation and hypervigilance.  However, the evidence does not indicate that these symptoms have led to occupational and social impairment.  To the contrary, it does not appear that his psychiatric symptoms kept him from working, and he has maintained a relatively stable family life.  Moreover, VA mental health evaluations and examinations have not indicated symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, impaired memory or judgment, or even a real difficulty in establishing effective social relationships.  Therefore, when viewing the evidence in its totality, an increased rating is not warranted on these bases.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

In this case, the Veteran's GAF scores have ranged from 50 (in the VA psychologist's June 2007 statement) to 65 (at his December 2009 VA examination).  According to the DSM-IV a GAF score of 51 to 60 represents "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). By comparison, scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In this case, the Board finds that the Veteran's relatively mild symptoms are most consistent with a GAF in the range of 61-70, as, he has not displayed "moderate" symptoms such as panic attacks or odd speech, nor has he shown "moderate" difficulty in social or occupational functioning.  Moreover, the Board does not find that these types of symptoms are sufficiently severe so as to warrant a rating in excess of 30 percent.  

With regard to both his scar and PTSD claims, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board is willing to concede that the Veteran is competent to testify on topics such as size and sensitivity of his scars.  However, he has not stated that his scars are painful or sensitive.  Moreover, he has not disputed the medical examiners' appraisal of his scars.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's PTSD and scar symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.



ORDER

A compensable rating for scars on the buttocks, left ankle and back is denied.

An initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, is denied.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


